W. Allen, J.
The instrument is plain and unambiguous, and contains no covenant on the part of the creditors of these defendants, and no agreement by them, express or implied, to release or discharge their debts, or to receive anything in satisfaction of them. The rulings prayed for by the defendants were properly refused, and the ruling that the plaintiff did not release his claim by signing the indenture was correct.
The defendants cannot except to the ruling of the court that it was competent for them to prove that the plaintiff agreed by parol to receive his share under the indenture in satisfaction of his debt, nor to the finding as a fact, on the evidence, that he did not so agree.

Exceptions overruled.